Notice of Allowance
Priority
The Instant Application, filed 07/21/2020, is a continuation of 16/030484, filed 07/09/2018, now U.S. Patent No. 10,721,180. 16/030484 is a continuation of 15/227823, filed 08/03/2016, now U.S. Patent No. 10,021,040.

Terminal Disclaimer
The terminal disclaimer filed on 8/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,721,180 and 10,021,040. has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “a computing device adapted to” as recited in claims 1, 2, 8, 9, 15 and 16.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Interview Summary 
A proposed amendment was submitted for Applicant's consideration. The Examiner suggested Applicant to amend the claims as shown in the Examiner's Amendment below in order to overcome all pending issues and place the application in condition for allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Ian Harrison (Reg. No. 71,297) on 8/19/21.

In The Claims
Please amend the claims as follows:

1. 	(Currently Amended) A computer-implemented system comprising: 
a computing device adapted to receive an indication of an available leg for a resource path, the resource path comprising a front resource type and a back resource type, the available leg associated with a resource pool comprising a register indicating a quantity of an intermediate resource type, wherein the available leg can be used to form a route for half of the resource path, determine from the indication of the available leg a total quantity of an intermediate resource type transferrable either out of or into the resource pool associated with the available leg, determine a quantity of the intermediate resource type to be transferred into the resource pool associated with the available leg based on the total quantity of the intermediate resource type transferrable either out of or into resource pool associated with the available leg, and generate and cause to be executed, at the end of the distribution period, instructions decrementing a register in a repository resource pool by the determined quantity of the intermediate resource type to be transferred into the resource pool associated with the available leg and incrementing the register in the resource pool associated with the available leg by the determined quantity of the intermediate resource type to be transferred into the resource pool associated with the available leg, wherein the indication of the available leg further comprises a cost of the available leg. 

2. 	(Currently Amended) The computer-implemented system of claim 1, wherein the computing device is further adapted to determine from the indication of the available leg the total quantity of the intermediate resource type transferrable either out of or into the resource pool associated with the available leg based on monitoring of the resource path over a monitoring period which occurs during a distribution period. 

3. 	(Canceled)

4. 	(Currently Amended) The computer-implemented system of claim [[3]]1, wherein a route for the resource path comprises the available leg and another leg, the route comprising a cost that is the sum of the cost of the available leg and the cost of the another leg. 

5. 	(Currently Amended) The computer-implemented system of claim 4, wherein the total quantity of the intermediate resource type transferrable either out of or into the resource pool associated with the available leg when the available leg is used for the resource path comprises the sum of the quantities of the intermediate resource type transferrable either out of or into the resource pool associated with the available leg when the available leg is part of a route for half of the resource path and the cost of the route is less than a threshold cost for the half of the resource path. 

6. 	(Original) The computer-implemented system of claim 5, wherein the threshold cost for the resource path comprises a cost of a one-leg route for the half of the resource path. 

7. 	(Currently Amended)  The computer-implemented system of claim 1, wherein the quantity of the intermediate resource type to be transferred into the resource pool associated with the available leg is further based on a portion of a reservoir resource quantity assigned to the resource path. 

8. 	(Currently Amended)  A computer-implemented system comprising: 
a computing device adapted to receive an indication of an available leg for a resource path, the resource path comprising a front resource type and a back resource type, the available leg associated with a resource pool comprising a register indicating a quantity of an intermediate resource type, wherein the available leg can be used to form a route for half of the resource path, determine from the indication of the available leg a total quantity of an intermediate resource type transferrable either out of or into the resource pool associated with the available leg, determine a quantity of the intermediate resource type to be transferred into the resource pool associated with the available leg based on the total quantity of the intermediate resource type transferrable either out of or into resource pool associated with the available leg, and generate and cause to be executed, at the end of the distribution period, instructions decrementing a register in a repository resource pool by the determined quantity of the intermediate resource type to be transferred into the resource pool associated with the available leg and incrementing the register in the resource pool associated with the available leg by the determined quantity of the intermediate resource type to be transferred into the resource pool associated with the available leg, wherein the quantity of the intermediate resource type to be transferred into the resource pool associated with the available leg is further based on a portion of a reservoir resource quantity assigned to the resource path. 

9. 	(Currently Amended) The computer-implemented system of claim 8, wherein the computing device is further adapted to determine from the indication of the available leg the total quantity of the intermediate resource type transferrable either out of or into the resource pool associated with the available leg based on monitoring of the resource path over a monitoring period which occurs during a distribution period. 

10. 	(Original) The computer-implemented system of claim 8, wherein the indication of the available leg further comprises a cost of the available leg. 

11. 	(Original) The computer-implemented system of claim 10, wherein a route for the resource path comprises the available leg and another leg, the route comprising a cost that is the sum of the cost of the available leg and the cost of the another leg. 

12. 	(Currently Amended)  The computer-implemented system of claim 11, wherein the total quantity of the intermediate resource type transferrable either out of or into the resource pool associated with the available leg when the available leg is used for the resource path comprises the sum of the quantities of the intermediate resource type transferrable either out of or into the resource pool associated with the available leg when the available leg is part of a route for half of the resource path and the cost of the route is less than a threshold cost for the half of the resource path. 

13. 	(Original) The computer-implemented system of claim 12, wherein the threshold cost for the resource path comprises a cost of a one-leg route for the half of the resource path. 

14. 	(Currently Amended)  The computer-implemented system of claim 8, wherein the quantity of the intermediate resource type to be transferred into the resource pool associated with the available leg is further based on a portion of a reservoir resource quantity assigned to the resource path. 

15. 	(Currently Amended)  A computer-implemented system comprising: 
a computing device adapted to receive an indication of an available leg for a resource path, the resource path comprising a front resource type and a back resource type, the available leg associated with a resource pool comprising a register indicating a quantity of an intermediate resource type, wherein the available leg can be used to form a route for half of the resource path, determine from the indication of the available leg a total quantity of an intermediate resource type transferrable either out of or into the resource pool associated with the available leg, determine a quantity of the intermediate resource type to be transferred into the resource pool associated with the available leg based on the total quantity of the intermediate resource type transferrable either out of or into resource pool associated with the available leg, and generate and cause to be executed, at the end of the distribution period, instructions decrementing a register in a repository resource pool by the determined quantity of the intermediate resource type to be transferred into the resource pool associated with the available leg and incrementing the register in the resource pool associated with the available leg by the determined quantity of the intermediate resource type to be transferred into the resource pool associated with the available leg, wherein the indication of the available leg further comprises a cost of the available leg and a route for the resource path comprises the available leg and another leg, the route comprising a cost that is the sum of the cost of the available leg and the cost of the another leg. 

16. 	(Currently Amended) The computer-implemented system of claim 15, wherein the computing device is further adapted to determine from the indication of the available leg the total quantity of the intermediate resource type transferrable either out of or into the resource pool associated with the available leg based on monitoring of the resource path over a monitoring period which occurs during a distribution period. 

17. 	(Currently Amended) The computer-implemented system of claim 15, wherein the total quantity of the intermediate resource type transferrable either out of or into the resource pool associated with the available leg when the available leg is used for the resource path comprises the sum of the quantities of the intermediate resource type transferrable either out of or into the resource pool associated with the available leg when the available leg is part of a route for half of the resource path and the cost of the route is less than a threshold cost for the half of the resource path. 

18.	(Original) The computer-implemented system of claim 17, wherein the threshold cost for the resource path comprises a cost of a one-leg route for the half of the resource path. 

19.	(Currently Amended)  The computer-implemented system of claim 15, wherein the quantity of the intermediate resource type to be transferred into the resource pool associated with the available leg is further based on a portion of a reservoir resource quantity assigned to the resource path.
--

Allowable Subject Matter
Claims 1-2 and 4-19 are allowed. The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not disclose with respect to the independent claims, wherein the indication of the available leg further comprises a cost of the available leg. When considered as a whole, these limitations in combination with the other limitations, are not taught by the prior art of record. Therefore the claims are allowed.
There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444